Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This Final Office Action is in reply to arguments/amendments filed 5/23/22. 
Claims 2 and 11 were previously cancelled.
Claims 1 and 10 have been amended.
Claims 1, 3-10, and 12-18 are pending.
Response to Arguments/Amendments
With respect to the prior 35 USC § 112(a) rejection, and claims 1, 3-10, and 12-18, applicant’s arguments and amendments have been considered but are not persuasive. Independent claims 1 and 10 recite in part, “…the media items being longer than the maximum predefined length for artist messages…”, the specification discloses at ¶32, “...artist message may be determined by the artist, but the message creation module 210 may limit the audio recording to a certain length (e.g., 15 seconds)...”. The disclosure is specific and distinctly describes that the artist message may be determined by the artist, but the message creation module may limit the audio recording to a certain length.  The disclosure also does not provide any detail regarding the length of media items. Applicant’s limitation claims a broader scope than what the disclosure describes. Hence, Examiner contends that applicant’s disclosure does not describe in sufficient details that one of ordinary skill in the art can reasonable conclude that the inventor invented the claimed subject matter.  Examiner therefore maintains this rejection. 
With respect to applicant’s arguments regarding the 35 USC § 103(a) rejection, applicant generally argues the amended claim limitations stating, “...Lordeaux is silent...on a specification of one or more media items to precede playback of the artist message...”. Examiner notes that applicant’s amendments necessitated new grounds of rejection. Examiner further contends that Lourdeaux discloses a data management and distribution system for a variety of data distribution and management purposes, including music, video, or entertainment content. Lourdeaux further discloses a logic module including rules as well as control parameters associated with artist files explicit by a provider to restrict actions that can be performed using a player device.  A person of ordinary skill in the art would have been motivated to combine the known data management techniques associated with artist files as taught by Lourdeaux to the method/system for creating and transmitting digital and/or video content of Khedouri to achieve the claimed invention (condition comprising one or more media items to precede playback of the artist message) with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data management features into similar systems, hence resulting in an improved method/system for providing a file to a device configured for interaction with a user based on rules and content parameters determined by an artist.  The known rules and control parameters associated with artist files as taught by Lourdeaux are applicable to method/system for creating and transmitting digital and/or video content of Khedouri as they both share characteristics and capabilities, namely they are directed to delivery and management of (media) content to user devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for creating and transmitting digital and/or video content of Khedouri with the data management and distribution system as taught by Lourdeaux since it allows for providing explicit control parameters associated with artist files (Abstract, ¶22, ¶24, ¶26, ¶29). Examiner has modified the rejection based on applicant’s amendments, and addressed each of applicant’s claims as noted below in this Final Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, and 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 10 recite, “…the media items being longer than the maximum predefined length for artist messages…” However applicant’s disclosure fails to provide adequate support in the manner provided by 112(a) or pre-AIA  35USC 112, first paragraph for one or more claims of this application. The claim(s) define the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. With respect to the limitation, “…the media items being longer than the maximum predefined length for artist messages…”  Applicant’s claim limitations are more broad than what is supported by the disclosure. Applicant’s disclosure teaches, ¶20: “…an artist message is content (e.g, audio, video, or images) created by an artist…”; and ¶32: “… The content of the audio recording for the928825/30994/DOCS/3887276.4 artist message may be determined by the artist, but the message creation module 210 may limit the audio recording to a certain length (e.g., 15 seconds).  Hence, applicant’s disclosure describes an artist message as content (audio, video, or images) and although the disclosure describes that the message creation module limits audio recording length for an artist message (i.e. 15 sec), as previously noted in the prior 112a rejection, Examiner was not able to find support in the disclosure for “media items” (also broad) being longer than the maximum predefined length for artist messages (messages include video, and images; and is wide-ranging/broad). ¶44 of the specification teaches, “...the criteria selection module 240 allows the artist to set the criteria for only elements related to or owned by the artist...”. Although applicant previously pointed to ¶32 in the disclosure for support of the limitation, Examiner is not persuaded that the cited paragraph provides sufficient details that the inventor has devised the function (restriction, limit, or maximum predefined length for media items) to be performed or result achieved. Applicant is required to remove the claim limitation(s) or specifically point out in the specification where the limitations are disclosed. The respective dependent claims do not remedy this flaw; therefore, they are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-10, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Khedouri et al., US Patent Application Publication No US 2008/0182510 A1, in view of  Lourdeaux, US Patent Application Publication No US 2006/0278064 A1, in further view of Willis et al., US Patent Application Publication No US 2013/0031216 A1.
With respect to Claims 1 and 10,
Khedouri discloses,
receiving by a content server a plurality of artist messages including audio content from client devices of a plurality of artists (¶19: “…a media distribution system preferably consists of a broadband network system for wirelessly distributing digital media files to multiple standalone portable digital media player devices in which the devices are: (1) optimized for searching for, receiving and playing audio and/or video files, authorized obtainment from a network or peer device, management and search of metadata and media content (even while no network or Internet connection is present), authorized playback and authorized transfer (such as to a peer device or digital computer) of digital audio and/or video files by a user; …secure and efficient delivery of data content files to each of the portable devices, and the communications network, thereby allowing the user to request, download, and store individual titles, groups of titles, and/or preprogrammed entertainment that fit particular criteria (such as genre or purpose (e.g., work-out, dancing)) on a periodic basis…”)
each artist message including content created using a respective client device of the respective artist and is directed to listeners of the respective artist (Abstract: “…Content and playlists may also be pushed by a server from other sources and means including, e.g., podcasting, based on predetermined rules, favorite preferences of users, and other criteria…”;¶55-¶60; ¶56: “…automatically distributing new content directly to end-user devices…Through the user interface of a portable or other device, a user indicates preferences for particular "Gremlists.TM.," or "podcasts," or otherwise indicates preferences for other similar "push content" from the server via a user interface (collectively referred to herein as "podcast"), which may be presented to the user by content server 14. Each such podcast may include the latest edition of an audiovisual program and any previous editions that the publisher may desire to make available (e.g., it may be a playlist of separate audiovisual programs). The user of a device of system 100 may sign up to one or more podcasts. The contents from the podcasts are then made available to devices 10 and 12 from digitized media files stored on content server 14 (which may be internal or external to the service provider) whenever the respective device contacts the server for an update and/or when the content server 14 sends a message the devices that new content is available for downloading…”) Applicant’s disclosure teaches ¶20: “…an artist message is content (e.g, audio, video, or images) created by an artist. Examiner interprets at least the content (from other sources, including podcasts from a publisher) of Khedouri as teaching the intended function of applicant’s artist messages.
scoring the eligible artist messages based on a relevance of the message to the listener; (¶76: “…Albums that are most recently released by the artist are highlighted in bold or otherwise flagged for the user, so that the user can also quickly see the most relevant and current material. Other indicators can be sent in a similar manner, such as data on "most popular" releases…”; ¶89-¶91: “…customized to the tastes of the user … asking the user to state his genre or favorite artist preferences, to established and new collaborative filtering techniques, and other ways--and these tastes can then be used to generate a playlist of customized songs, relying on a database that associates the user's tastes with particular content (e.g., through Bayesian statistical means given a large enough population of users, human intervention, or other means or combinations of means). The length of the customized playlist may be specified by the user…favorite artist preferences…”;¶93:”… the devices compiles the user's preferences based on inputs by the user and based on the user's actions (e.g., deletions, most played songs, etc.). The device then transmits user information to the server using a device specific ID in step 904. From the information, the server generates playlists for the user in step 906…”)
Khedouri discloses all of the above limitations, Khedouri does not distinctly describe the following limitations, but Lourdeaux however as shown discloses,
each artist message having criteria specified by the artist as to conditions that are to be satisfied during a streaming session of media items other than artist messages for playing the artist message, the condition comprising one or more media items to precede playback of the artist message(¶22: “... client 104 may request and access content (e.g., an artist file, which may be a song, audio, video, audiovisual, graphical, pictorial, or other data file) from application 102 ...  Characteristics may also be rules, criteria, or other parameters used to determine how data is transferred between application 102 and client 104...”;¶24: “...content provider client 218 may be used by musicians, artists, or bands to manage, upload, provide, or otherwise work with sound recordings or other digital media files (e.g., .mp3, .mpeg, .wav, .jpg, .gif, .mov, .mp4, and others) for storage in content database 212 (which may be implemented as a single, multiple databases or storage arrays) and distribution to other users (e.g., listener user clients 204 and 205, and the like)... administrative client 224 may be used to determine how content files from a content provider are distributed to listener user client 204...”;¶26: “....logic core 302 may include rules, sets of instructions, or other adaptive parameters that enable systems 100 or 200 to determine the distribution and management of content files...”;¶29: “...control parameters.... may be associated with artist files designated as explicit by a provider of the artist file... an artist file may be sent with one or more control parameters to restrict or modify certain actions to be performed while using the music player device... may indicate the status of whether a music player device or user has paid for an artist file... may also indicate whether a music player or user has a subscription account that is current (i.e., paid to date), should pay before an artist file is sent, or the like...)
selected on the basis of having the metadata as well as satisfying the criteria specified by the artist (¶26: “....logic core 302 may include rules, sets of instructions, or other adaptive parameters that enable systems 100 or 200 to determine the distribution and management of content files...”;¶29: “...control parameters.... may be associated with artist files designated as explicit by a provider of the artist file... an artist file may be sent with one or more control parameters to restrict or modify certain actions to be performed while using the music player device...”)
Khedouri teaches a method/system for management and delivery of content to a plurality of handheld devices (including musical selections). Content and playlists may also be pushed by a server from other sources and means including, e.g., podcasting, based on predetermined rules, favorite preferences of users, and other criteria.  Lourdeaux discloses a data management and distribution system for a variety of data distribution and management purposes, including music, video, or entertainment content. Lourdeaux further discloses a logic module including rules as well as control parameters associated with artist files explicit by a provider to restrict actions that can be performed using a player device.  A person of ordinary skill in the art would have been motivated to combine the known data management techniques associated with artist files as taught by Lourdeaux to the method/system for creating and transmitting digital and/or video content of Khedouri to achieve the claimed invention (condition comprising one or more media items to precede playback of the artist message) with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data management features into similar systems, hence resulting in an improved method/system for providing a file to a device configured for interaction with a user based on rules and content parameters determined by an artist.  The known rules and control parameters associated with artist files as taught by Lourdeaux are applicable to method/system for creating and transmitting digital and/or video content of Khedouri as they both share characteristics and capabilities, namely they are directed to delivery and management of (media) content to user devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for creating and transmitting digital and/or video content of Khedouri with the data management and distribution system as taught by Lourdeaux since it allows for providing explicit control parameters associated with artist files (Abstract, ¶22, ¶24, ¶26, ¶29).
Khedouri and Lourdeaux disclose all of the above limitations, the combination of Khedouri and Lourdeaux does not distinctly describe the following limitations, but Willis however as shown discloses,
each artist message comprising an audio recording that is no longer than a maximum predefined length for artist messages(¶183:“...the recommendation service or controller may determine if playing back the item of media complies with one or more business rules... having selected an item of media at step 906, the recommendation service or controller may apply one or more business rules, responsive to a record of previously selected or played items of content on the station, to determine whether playing the selected item of media will violate one of the rules....”;¶191: “…, user stories 1004, advertisements 1006, and dedications 1008 may be inserted between items of media 1002A-1002B for subsequent playback...during a 15 second intro of a song, a brief user story from the artist about the song may be played over the intro… , the client agent may comprise functionality for mixing and/or cross fading between two items of media content... The client agent may determine the length of such sections, and request and/or playback user stories, dedications and/or advertisements of equal or lesser duration...”;¶192: “...allowing the advertisement to be no more than a few seconds in length...”;¶199: “...these systems may be used to provide audio and video content simultaneously to a user or device of a user, without interrupting a flow of programming...”) Examiner interprets the intro of a song including brief user story (15 sec intro) of Willis as teaching applicant’s maximum predefined length (15 sec intro of a song) for artist message (user story from the artist about the song). 
A person of ordinary skill in the art would have been motivated to combine the known media streaming techniques as taught by Willis to the method/system for creating and transmitting digital and/or video content of Khedouri and the data management and distribution system of Lourdeaux to achieve the claimed invention (each artist message comprising an audio recording that is no longer than a maximum predefined length for artist messages) with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such media streaming features into similar systems, hence resulting in an improved method/system for providing audio and video content simultaneously to a user or device of a user, without interrupting a flow of programming (¶187, ¶192, ¶199)
receiving from a client device of a listener a request to initiate a streaming session for media items including audio content, the request including a seed value having a value that specifies an artist; (¶3: “…This technology, pioneered by companies such as Pandora Media, Inc., of Oakland, Calif., allowed listeners to provide a seed, in the form of an artist, song, or genre, and generate a customized playlist based off the seed. …”;¶10: “..receiving, by a media server from a device of a first user, a request for a first item of media...”;¶16: “…The method includes receiving, by a media server from a device of a first user, a request to generate a customized media playlist, the request including an identification of a first seed artist; and requesting, by the media server from a recommendation server, a first media list of media of the first seed artist…”; ¶24: “...systems and methods for delivering a video stream or pseudostream on-demand and in synchronization with an already playing audio stream or pseudostream. A user listening to audio may decide they wish to view a related video, such as a music video for a song, and may select to view the video during playback....”)
transmitting by the content server to the client device of the listener media items other than the artist messages, the media items being selected based on the seed value to the client device of the listener over a network for streaming at the client device of the listener; the media items being longer than the maximum predefined length for artist messages(¶16: “…a request to generate a customized media playlist, the request including an identification of a first seed artist; and requesting, by the media server from a recommendation server, a first media list of media of the first seed artist.…”; ¶187: “…in addition to items of media content such as songs, music videos, and television shows, the media provider system may be used to provide user generated content, such as user stories or dedications, as well as advertiser generated content…”;¶190: “…Each user story 1004, or dedication 1008 may be selected responsive to an association with the previous or subsequent item of media 1002A-1002B. In some embodiments, multiple user stories 1004 or dedications 1008 may be inserted into the playlist, both referring to a prior item of media, a subsequent item of media, or different items of media. Advertisements 1006 may also be inserted into the playlist, and may be selected responsive to user preferences, the station seed, or any other listener demographic targeting information…”;¶191: “…user stories 1004, advertisements 1006, and dedications 1008 may be inserted between items of media 1002A-1002B for subsequent playback…”;¶192: “...allowing the advertisement to be no more than a few seconds in length...”;) Examiner interprets at least advertisements, and dedications (selected responsive to association with a prior or subsequent item of media, user preferences, the station seed, or any other listener demographic targeting information) inserted between items of media for subsequent playback of Willis as teaching applicant’s limitation, “…transmitting by the content server to the client device of the listener media items other than the artist messages, the media items being selected based on the seed value to the client device of the listener over a network for streaming at the client device of the listener; the media items being longer than the maximum predefined length for artist messages..”. 
selecting by the content server a subset of the plurality of artist messages as eligible artist messages for the listener the subset including a given artist message having metadata indicating that the given artist message was created by the artist specified by the seed value(¶16-¶23; ¶23: “…generate a combined score for each artist; comparing each combined score to a threshold; and modifying the fourth media list to remove items of media by artists with combined scores below the threshold…”; ¶187: “…the system may detect user preferences for advertisements, similar to the system detecting user preferences for items of media … The recommendation service may then add the advertisement to playlists for similar or related users…”;¶183: “...the recommendation service or controller may determine if playing back the item of media complies with one or more business rules... having selected an item of media at step 906, the recommendation service or controller may apply one or more business rules, responsive to a record of previously selected or played items of content on the station, to determine whether playing the selected item of media will violate one of the rules....”;¶184;¶188: “…User stories may comprise audio, video, or text generated by a user and associated with an item of media. For example, in one embodiment, a user story may comprise a brief audio and/or video recording by a user describing what a particular song means to them… when watching a television show or listening to a song, the client agent may display a list of related user stories received from the media provider…”;¶190: “…the media provider may select a user story 1004, advertisement 1006, or dedication 1008 to add to the timeline between the items of media for playback for a user connected to the station. Each user story 1004, or dedication 1008 may be selected responsive to an association with the previous or subsequent item of media 1002A-1002B…Advertisements 1006 …may be selected responsive to user preferences, the station seed, or any other listener demographic targeting information…”) 
selecting the given artist message based on the given artist message having a highest score relative to other ones of the eligible artist messagesAdvertisements 1006 …may be selected responsive to user preferences, the station seed, or any other listener demographic targeting information…”)
transmitting the given artist message to the client device of the listener over the network for streaming to the client device of the listener during the streaming of the selected media items (¶24: “…the present application is directed to systems and methods for delivering a video stream or pseudostream on-demand and in synchronization with an already playing audio stream or pseudostream …”;¶191, ¶192: “…FIG. 10C, in some embodiments, user stories 1004, advertisements 1006, or dedications 1008 may be provided in a playlist for simultaneous playback with an item of media 1002 A. For example, during a 15 second intro of a song, a brief user story from the artist about the song may be played over the intro. Similarly, during a guitar solo in the middle of the song, a user story from a friend of the user may be played, with the music slightly faded down. In one embodiment, the client agent may comprise functionality for mixing and/or cross fading between two items of media content. In another embodiment, the client agent may comprise functionality for detecting a section of an item of media content during which a user story, advertisement, or dedication may be played …”)
non-transitory computer-readable storage medium storing executable computer program instructions (¶255: “the systems and methods described above may be provided as one or more computer-readable programs embodied on or in one or more articles of manufacture…”)
Khedouri teaches a method/system for providing content to a plurality of handheld devices (including musical selections). Khedouri further teaches sending media that includes digital rights management, and that rights management can also limit the rights of the user, per instructions of the content owner and that rights management rules may also specify sharing rules. Lourdeaux discloses a data management and distribution system for a variety of data distribution and management purposes, including music, video, or entertainment content. Lourdeaux distinctly describes a logic module including rules as well as explicit control parameters associated with artist files that can be performed using a player device. Willis discloses methods and systems for automated playlist generation for a listener. Willis further discloses a socially-interactive media streaming service, creating and generating at least a candidate list of media similar to seed item of media. Willis also teaches that if the selected media item does not violate a business rule, the controller may access the item of media (¶178, ¶183, ¶184).. One of ordinary skill in the art would have recognized that applying the known media streaming techniques of Willis to the method/system for creating and transmitting digital and/or video content of Khedouri and the data management and distribution system as taught by Lourdeaux would have yielded predictable results and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such content/data processing features into similar systems, hence resulting in an improved system for providing customized media that is likely to be enjoyed by the listener (Abstract, ¶2, ¶20)—see MPEP 2143, KSR, 550 U.S. at 418, 82 USPQ2d at 1396. The known customized media streaming techniques of Willis are applicable to Khedouri and Lourdeaux as they both share characteristics and capabilities, namely they are directed to delivery and management of (media) content to listener devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for creating and transmitting digital and/or video content of Khedouri with the data management and distribution system of Lourdeaux and the method/system for generating customized media playlists as taught by Willis since it allows for generating and providing a customized media playlist including an identification of a first seed artist, streaming and simultaneous playback with a media item based on business rules (Abstract, ¶16-¶24,¶178, ¶183, ¶191, ¶192).

With respect to Claims 3 and 12,
Khedouri, Lourdeaux and Willis disclose all of the above limitations, Khedouri further discloses,
wherein the scoring the plurality of eligible artist messages further comprises:3428825/30994/DOCS/3887276.4 identifying feedback from the listener that is associated with an artist having an eligible artist message; (¶48: “…the user can also make changes to his profile, including the genre of music he likes to hear, or can modify his lists of songs…”;¶93: “…The user can then pick and choose each selection individually, or select a plurality of songs based on specific criteria… have the user provide the server with a profile that includes his preferences/dislikes. The server can then use the profile to make selections from a master list …”; ¶93:”… the devices compiles the user's preferences based on inputs by the user and based on the user's actions (e.g., deletions, most played songs, etc.). The device then transmits user information to the server using a device specific ID in step 904. From the information, the server generates playlists for the user in step 906…”)
scoring the eligible artist message based on the feedback(¶91: “…generate a playlist of customized songs, relying on a database that associates the user's tastes with particular content (e.g., through Bayesian statistical means given a large enough population of users, human intervention, or other means or combinations of means). The length of the customized playlist may be specified by the user…favorite artist preferences…”;¶93:”… the devices compiles the user's preferences based on inputs by the user and based on the user's actions (e.g., deletions, most played songs, etc.). The device then transmits user information to the server using a device specific ID in step 904. From the information, the server generates playlists for the user in step 906…”)

With respect to Claims 4 and 13,
Khedouri, Lourdeaux and Willis disclose all of the above limitations, Khedouri further discloses,
filtering the eligible artist messages to remove artist messages, the filtering based on one or more criteria set for each eligible artist message by a corresponding artist.(¶94, ¶128: “…Each listed item may come with metadata, for example whether a particular item may be downloaded and copied because the content rights holder has granted permission for this activity. The metadata may also specify the conditions for the sharing, such as for example a song may only be played twice by the recipient and then times out, or the song may not be re-transferred to another device. The recipient device enforces these rights against the user through the appropriate DRM rules. The listing information pertaining to the other user may be displayed to the user of the device. If the user identifies an item that is of interest, the user may select it, in which case the device contacts the server. The server then may either provide an IP address (or equivalent for a non-IP network) where the device may connect and (subject to conditions, if specified) download or stream a copy of the file, dependent on the rights applicable for that particular item. A content rights holder may be given the right to specify that content not be downloaded in any way, but only streamed (requiring the second device to be online and connected during the playback, and preventing additional copies from being made while enabling users to try out a sampling of the content) …”)

With respect to Claims 5 and 14, 
Khedouri, Lourdeaux and Willis disclose all of the above limitations, Willis further discloses,
wherein one of the filtering criteria indicates that an artist message is to be presented to a user only when the artist message can be presented before or after a selected media item (¶18: “…the method includes filtering the list to remove one or more recently selected items of media, responsive to one or more business rules…”; claim 16; ¶187: “…different items of media content may be selected for playback within the timeline or playlist…in addition to items of media content such as songs, music videos, and television shows, the media provider system may be used to provide user generated content, such as user stories or dedications, as well as advertiser generated content. Advertiser generated content may comprise audio and/or video advertisements, which may be provided to users responsive to user preferences and social networking relationships..”;¶190: “…FIG. 10 A, …an embodiment of a timeline with an item of media A 1002 A and an item of media B 1002 B with a gap between them…the media provider may select a user story 1004, advertisement 1006, or dedication 1008 to add to the timeline between the items of media for playback for a user connected to the station. Each user story 1004, or dedication 1008 may be selected responsive to an association with the previous or subsequent item of media 1002A-1002B…”; ¶191: “…FIG. 10 B, in some embodiments, user stories 1004, advertisements 1006, and dedications 1008 may be inserted between items of media 1002A-1002B for subsequent playback…”).
Willis discloses methods and systems for automated playlist generation for a listener. Willis further discloses a socially-interactive media streaming service, and generating at least candidate list of media similar to seed item of media. Willis additionally teaches filtering media items from the media list responsive to one or more business rules and/or user preferences. The known filtering techniques responsive to one or more business rules and/or user preferences as taught by Willis are applicable to Khedouri and Lourdeaux as they both share characteristics and capabilities, namely they are directed to delivery and management of (media) content to listener devices. One of ordinary skill in the art would have recognized that applying the known filtering techniques of Willis to the method/system for creating and transmitting digital and/or video content of Khedouri and the data management and distribution system as taught by Lourdeaux would have yielded predictable results (presenting artist message to a user only when the artist message can be presented before or after a selected media item) and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such filtering features into similar systems, hence resulting in an improved system for providing customized media that is likely to be enjoyed by the listener (Abstract, ¶2, ¶20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for creating and transmitting digital and/or video content of Khedouri with the data management and distribution system of Lourdeaux and the method/system for generating customized media playlists as taught by Willis since it allows for providing media content based on filtering techniques and/or user preferences (¶2, ¶5, ¶18, ¶20, ¶187, ¶190, ¶191, claim 16).

With respect to Claims 6 and 15, 
Khedouri, Lourdeaux and Willis disclose all of the above limitations, Willis further discloses, 
filtering the eligible artist messages to remove artist messages, the filtering based on a geographic location of the listener (¶18: “…the method includes filtering the list to remove one or more recently selected items of media, responsive to one or more business rules…”;¶156: “...the seed or seeds may comprise one or more of a user device type (such as Apple iPhone or HTC Droid), user geographical location, a user identifier or ID, one or more user preferences or song preferences, or any other type and form of information...”; claim 16).
Willis discloses methods and systems for automated playlist generation for a listener. Willis further discloses a socially-interactive media streaming service, and generating at least candidate list of media similar to seed item of media. Willis additionally teaches filtering media items from the media list responsive to one or more business rules. The known filtering techniques responsive to one or more business rules and/or user preferences as taught by Willis are applicable to Khedouri and Lourdeaux as they both share characteristics and capabilities, namely they are directed to delivery and management of (media) content to listener devices. One of ordinary skill in the art would have recognized that applying the known filtering techniques of Willis to the method/system for creating and transmitting digital and/or video content of Khedouri and the data management and distribution system as taught by Lourdeaux would have yielded predictable results (filtering based on a geographic location of the listener) and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such filtering features into similar systems, hence resulting in an improved system for providing customized media that is likely to be enjoyed by the listener (Abstract, ¶2, ¶20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for creating and transmitting digital and/or video content of Khedouri with the data management and distribution system of Lourdeaux and the method/system for generating customized media playlists as taught by Willis since it allows for providing media content based on filtering techniques including one or more seeds, user preferences and user geographical location (¶2, ¶5, ¶18, ¶20, ¶156, ¶187, ¶190, ¶191, claim 16).

With respect to Claims 7 and 16, 
Khedouri, Lourdeaux and Willis disclose all of the above limitations, Khedouri further discloses, 
filtering the eligible artist messages to remove artist messages, the filtering based on a determination of whether the artist message has been previously provided to the listener within a period of time(¶171: “…the user may indicate a desire for content matching his/her preferences to be periodically sent on an ongoing basis. In this case, the server can be made to periodically create additional playlists (which do not overlap the content previously sent to that user, except to the specific extent desired), and to repeat the procedure above whereby it makes the content available to the device. In this way, a user need not even revisit the PC to change preferences but can always receive more content…”).

With respect to Claims 8 and 17,
Khedouri, Lourdeaux and Willis disclose all of the above limitations, Khedouri further discloses,
filtering the eligible artist messages to remove artist messages, the filtering based on a whether a particular media item is to be presented to the listener (¶59: “…The user can be given the option to save any edition to a permanent collection (potentially for a fee, enforced by secure device software and/or the DRM usage rights associated with encrypted content), or preferably to have automated memory-management software delete old content as new content is downloaded and more space is required…”;¶129:”… deleting the content file when finished to prevent the end-user from accessing it at a later point…”)

With respect to Claims 9 and 18,
Khedouri, Lourdeaux and Willis disclose all of the above limitations, Khedouri further discloses,
wherein each artist message comprises: a call to action comprising a link to be presented to the listener concurrently with the audio recording, the link adapted to perform an action when activated by the listener(¶57: “…e user can select a podcast for his/her account by entering (or browsing) a URL manually or by searching or browsing an aggregation of available podcasts stored on the server 14 (which may be updated by the provider or by users from time to time)--this listing may be compiled by a server which aggregates available podcast content by periodically polling podcast URLs 20 and compiling and organizing the metadata. The listing of podcasts may be presented or made searchable/browseable by traditional means on a browser-based device. However, preferably, the list of available podcasts is also searchable and browseable (in addition to online live searches against a server) via an asynchronous catalog mechanism… for each podcast the user is given access to basic metadata fields, which at minimum include a podcast title and a listing of editions, but may also include short and long descriptions, descriptive podcast edition titles, authorship, year of publication, etc. The user can indicate a preference to subscribe or unsubscribe (or download any individual edition or group of editions) from any available interface…”;¶58: “…this affords the user of the portable wireless device to gain access to the latest published podcasts, which are conveniently and asynchronously downloaded over a wireless link to the user's device, and the settings for which may be controlled from any available device with eventual access to the server 14…”;¶112: “…the device can be used to select several recipients at a time (e.g., via a pre-defined group, by making multiple selections of individual buddies, by selecting from automated groupings such as "all my buddies" or "my friends", by selecting from groupings compiled on the central server such as "all jazz enthusiasts"), and then send the same file to those multiple user devices simultaneously (e.g., through a Wi-Fi broadcast locally, point-to-point, or through a central server, which may optionally cache the file for users who are not currently online). Users can also optionally select buddies while they are using a device that is not connected to the network, and the device can store/cache the file and the list of target buddies until such time as the device connects either to a network or the target buddies in a peer-to-peer fashion, at which point the file is sent automatically…”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Chen, Foreign Patent WO 2013/0185476 A1, “Interactive Cloud Broadcast Rendering Method”, relating to an interactive cloud broadcast method, which can be applied to a cloud computing platform, and can create, review and play media content, and then personalize the media content.
Lourdeaux, Foreign Patent WO 2006/0127919 A2, “Artist File Management Method ...for Music File, Involves Identifying Artist File stored in Memory...”, relating to identifying artist file stored in a memory according to profile associated with a client device such as music player and identification scheme determined by a provider of artist file.
 Carrigan et al., US Patent Application Publication No US 2016/0357355 A1, “Social Interaction in a Media Streaming Service”, relating to streaming media service whereby artists or other users are permitted to create and upload posts to the service.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.

/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                                                                                                                               
    /LYNDA JASMIN/    Supervisory Patent Examiner, Art Unit 3629